Citation Nr: 1746199	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  09-33 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a skin disability, to include as secondary to service-connected disabilities.

3.  Entitlement to service connection for desmoid tumors, to include as due to exposure to Agent Orange. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Board remanded this matter for additional development in April 2013 and December 2015.  The claims have since been returned to the Board for further appellate consideration.

The issue of entitlement to service connection for a skin disability, to include as secondary to service-connected disabilities, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's current back disorder is not related to his military service or to any incident therein.

2.  The Veteran's desmoid tumors are not related to his military service, to include as due to herbicide exposure.


CONCLUSIONS OF LAW

1.  A back disability was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  The Veteran's desmoid tumors were not incurred in service, nor may such disability be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

In compliance with the Board's most recent remand in December 2015, the Veteran's outpatient treatment records dated from October 2014 to the present were obtained from the VA Medical Center in Dallas, Texas, and associated with the claims file.  

Additionally, the Veteran was provided a VA examination in January 2016 to determine the etiology of his back disability.  This VA examiner discussed the history of the Veteran's condition, including his lay statements, conducted an examination of the Veteran, and provided a medical conclusion with a supporting rationale.  With regard to the Veteran's claim for desmoid tumors, a medical opinion was obtained from a VA oncologist in November 2016.  The VA oncologist provided the required opinion with a complete explanation as to whether the Veteran's desmoid tumor is related to his in-service herbicide exposure and whether it is a type of soft tissue sarcoma.  Therefore, VA examination and opinions are adequate to decide the claims on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.)  Based on the foregoing, the Board concludes that there has been substantial compliance with its prior remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Service connection may be presumed for certain chronic diseases, such as arthritis, that are manifested to a compensable degree within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. § 3.307, 3.309(a) (2016).

Generally, in order to establish service connection for the claimed disorders, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  In certain circumstances, lay evidence may also be competent to establish a medical diagnosis or medical etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).


Back Disability

The Veteran is seeking service connection for a back disability.  In written statements dated March 2007 and September 2009, the Veteran contends that his back problem was incurred due to loading artillery shells from truck to tube.  He described that sometimes when it rained that he would fall while carrying these rounds that would weigh approximately 100 pounds.  During a September 2009 informal conference, he testified that he reported an accident while in a group of ammunition carriers, he was hit from the carrier behind him and injured his neck, shoulder and back.

The Veteran did not report back pain at the time of his service enlistment examination in October 1966.  However, he did report a history of recurrent back pain in his August 1968 separation examination report.

After separation from service, VA treatment reports dated from June 2007 to the present show the Veteran has received treatment for his back pain.  A June 2007 VA x-ray of the lumbar spine showed transitional vertebra at S1 or L5, with no compressions.  Discs were maintained and the alignment and posterior compartment were within normal limits.  In March 2011, the Veteran complained of back pain after falling on ice the previous month.  X-ray of the lumbar spine in March 2011 revealed scattered small osteophytes and degenerative disc disease at L5-S1 with narrowing and osteophytes progressive from June 2007.  The sacroiliac joints were normal.  There was mild upper lumbar scoliosis concavity to the left, which was new.

The Veteran was afforded a VA spine examination in October 2009.  Inexplicably, the examiner indicated that, "he had nothing on his separation examination about his back, except for cyst removal from lower mid back.  There is nothing mentioned about a back condition otherwise in the [service treatment records]."  However, because the evidence demonstrates that the Veteran reported back pain on his discharge examination, the VA examination in October 2009 is inadequate.

In August 2013, the Veteran had a VA general medical examination, but the examination report for this study indicates that the Veteran's claims file was not reviewed.  Therefore, this VA examination is also inadequate.

Pursuant to the Board's most recent remand in December 2015, the Veteran was afforded a VA examination in January 2016.  The Veteran reported that he was assigned to artillery while serving in Vietnam from 1967 to 1968 and began to have low back pain while carrying one hundred pound ammunition rounds up from a bunker.  He stated he continued to have back pain off and on in service and after he left service.  He did not seek medical care until around 2006 when he went to the VA for medical care.  He also reported working at Safeway warehouse pulling orders after leaving service.  He did this job until he could no longer do the lifting.  He had worked on a forklift and as a handyman for rent houses.  

The examiner noted lumbar strain was diagnosed in 1968, but there were no record to verify that symptoms of back pain or recurrent episodes of lumbar strain after service as needed to establish a chronic medical condition.  Concerning this, the examiner explained that the Veteran's current diagnosis of lumbar degenerative disc disease (DDD) is related to the vertebrae or boney structure of the back, whereas lumbar strain is a muscle, tendon, ligament inflammatory condition that is unrelated to lumbar DDD.  The examiner also noted the Veteran worked many years in physically demanding career fields which put stress on his lumbar spine after service.  

Thus, given the lack of evidence to support a continued chronic back condition since service, the Veteran's history of a physically demanding career field after service, lack of evidence in the service treatment records that the current diagnosis of lumbar DDD occurred in service, the supporting evidence that is was diagnosed in 2007 with onset around this time period, and the fact that lumbar DDD and lumbar strain are unrelated, the examiner opined that "it is not at least as likely as not that the Veteran's lumbar DDD is connected to military service."  The examiner also opined that "it is not at least as likely as not that the Veteran's lumbar strain is connected to service since there is no supporting evidence that this condition continued chronically post service."

After reviewing the evidence of record, the Board finds that service connection is not warranted for a back disability.  There is currently diagnosed DDD of the lumbar spine.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  However, the evidence of record does not include a medical opinion linking the Veteran's current back disability to his active duty service.

Although the Veteran, on his service separation examination, reported a history of recurrent back pain, it appears that the examiner did not specifically link the pain to any particular diagnosis or injury in service.

Thereafter, post service records also fail to document any complaints of or treatment for any back disorder for over 36 years after his discharge from active duty service.  This expansive period without complaints or treatment weighs heavily against the claim herein.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (allowing the Board to consider "evidence of a prolonged period without medical complaint.").

The Veteran contends that the onset of his low back pain was during service while carrying ammunition rounds and that he had continued to experience intermittent back pain since that time.  Lay statements regarding the Veteran's symptoms such as back pain, capable for lay observation, are competent evidence of what he actually observed and was within the realm of his personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  

However, to extent that the Veteran contends that his back disorder was caused by service, the Board finds that these statements as to medical causation are not competent evidence to establish service connection for a back disorder.  In certain unique instances, lay testimony may be competent to establish medical etiology or nexus.  See Jandreau, 492 F.3d at 1377; Davidson, 581 F.3d at 1316.  However, in this case, the Board finds that the question of whether any back symptoms during service led to the Veteran's current degenerative disc disease of the lumbar spine does not lie within the range of common experience or common knowledge, but requires special experience or special knowledge.  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide a competent etiological opinion that his current back disorder was the result of his military service.

The competent medical opinion of record does not relate the Veteran's current back disorder to his military service, to include the complaints of low back pain in service.  The January 2016 VA examiner opined that "it is not at least as likely as not that the Veteran's lumbar DDD is connected to military service."  This opinion was rendered by a medical professional who is competent to offer an opinion in the matter, and who thoroughly reviewed the Veteran's claims file and considered the Veteran's lay assertions.  Further, the VA examiner explained the basis for the negative etiology opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  In essence, the VA examiner stated that the Veteran's current degenerative disease of the lumbar spine is not related to his complaints of low back pain in service because the lumbar strain shown in service is unrelated to his current diagnosis.  The examiner explained that the Veteran's current degenerative disease of the lumbar spine was most likely due to the Veteran's history of working in physically demanding job for many years.  The January 2016 VA examiner's opinion, as well as the supporting rationale, is consistent with the other medical evidence of record, to include the Veteran's service treatments records.  As such, the VA medical opinion is probative evidence against the claim in this matter.

Accordingly, the weight of the evidence is against the Veteran's claim of service connection for a back disability.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Desmoid Tumors

The Veteran asserts that his desmoid tumors are the result of in-service Agent Orange exposure during service in Vietnam.  

A Veteran who during active military, naval, or air service served in the Republic of Vietnam during the period beginning January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence establishing that the Veteran was not exposed to any such agent.  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2016).  If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain enumerated diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  The enumerated diseases which are deemed to be associated with herbicide exposure include soft tissue sarcoma.  38 C.F.R. 
§ 3.309(e). 

Evidence which may be considered in rebuttal of that presumption is any evidence of a nature usually accepted as competent to indicate the time of existence or inception of disease, and medical judgment will be exercised in making determinations relative to the effect of intercurrent injury or disease.  The expression "affirmative evidence to the contrary" will not be taken to require a conclusive showing, but such showing as would, in sound medical reasoning and in the consideration of all evidence of record, support a conclusion that the disease was not incurred in service.  38 C.F.R. § 3.307(d); 38 C.F.R. § 3.309(e). 

Regardless of whether a claimed disability is recognized under 38 U.S.C.A. § 1116, pertaining to herbicide agent exposure presumptive diseases, a claimant is not precluded from presenting evidence that a claimed disability was due to or the result of herbicide exposure.  Combee v. Brown, 34 F.3d 1039, 1044-45 (Fed. Cir. 1994); McCartt v. West, 12 Vet. App. 164, 167 (1999).

Service treatment records are negative for complaints, treatment, or diagnosis of tumors.

An April 2006 CT scan of the abdomen and the pelvis with contrast revealed multiple mesenteric soft tissue suggestive of desmoid tumors.

A May 2006 VA progress note indicates that the Veteran was following up regarding his Gardner's syndrome.  The examiner noted a large desmoid tumor in the Veteran's mesentery that may need to be resected.

In July 2013, the Veteran had a VA Stomach and Duodenal Conditions examination, but the examination report for this study indicates that the Veteran's claims file was not reviewed.  Therefore, this VA examination is also inadequate.

Pursuant to the Board's December 2015 remand, a VA medical opinion was obtained from a VA oncologist in November 2016.  The examiner noted the Veteran had a history of familial adenomatous polyposis syndrome (FAP) which was a genetic mutation characterized by the presence of multiple colorectal adenomatous polyps, typically more than 100.  The examiner found the Veteran also had multiple family members with FAP.  The examiner opined that the Veteran's desmoid tumor is less than 50 percent likely to be related to service including in-service herbicide exposure and more than 50 percent likely related to underlying genetic condition; FAP.  In reaching this conclusion the examiner provided the following rationale:

Desmoid tumors are locally aggressive soft tissue sarcomas with no known potential for metastasis or dedifferentiation.  Most desmoids arise sporadically, although between 5 and 15 percent are associated with FAP.  Desmoid tumors affect between 10 to 20 percent of patients with FAP.  The risk of developing a desmoid in a patient with FAP is 852 times that of the general population.

The Veteran has what appears to be a desmoid tumor on radiographic imaging, with major risk factor being FAP.  Veteran appears to fit the characteristics of Gardner syndrome, a variant of FAP which is an autosomal dominant disease characterized by gastrointestinal polyps, multiple osteomas, and skin and soft tissue tumors (such as desmoid tumors).

The Board finds that the first element of service connection is met as the medical records provide a diagnosis of desmoid tumors.  

Additionally, there is an in-service event, exposure to Agent Orange.  38 C.F.R. 
§ 3.303; Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  The Veteran does not claim, and the evidence does not suggest, any other in-service event or in-service onset of desmoid tumors.  Accordingly, for service connection to be granted, the Veteran's desmoid tumors must be related to his Agent Orange exposure. 

In this case, the Veteran is presumed to have been exposed to Agent Orange during service based on his service in Vietnam.  See 38 C.F.R. §§ 3.307(d), 3.309(e).

The Veteran maintains that his desmoid tumors are a form of soft tissue sarcoma, a disease for which service connection is established on a presumptive basis due to Agent Orange exposure in Vietnam.  In this regard, he submitted medical information from the internet indicating that fibromatosis (at one time called desmoid tumors) have features in between fibrosarcoma and benign tumors.  It was noted that some doctors consider these to be a type of low-grade fibrosarcoma.  See Veteran's March 2007 submission from www.cancer.org

As noted above, the November 2016 VA examiner stated desmoid tumors are soft tissue sarcomas, for which service connection may be presumed as due to exposure to herbicides.  However, the Board finds that the presumption is rebutted.  

To that effect, a presumption is a rule of law, statutory or judicial, by which finding of a basic fact gives rise to existence of presumed fact, until presumption is rebutted.  . . .  A legal device which operates in the absence of proof to require that certain inferences be drawn from the available evidence.  BLACK'S LAW DICTIONARY 1185 (6th ed. 1990).  "A presumption involves an assumption that a fact exists, based on the known or proven existence of some other fact or group of facts.  See Black's Law Dictionary 1203 (7th ed. 1999)."  McGee v. Nicholson, 20 Vet. App. 472, 477 (2006).

In this case, in the November 2016 opinion, the VA oncologist stated that the Veteran fits the characteristics of Gardner syndrome, a variant of FAP, which is an autosomal dominant disease characterized by gastrointestinal polyps, multiple osteomas, and skin and soft tissue tumors (such as desmoid tumors), being a major risk factor for desmoid tumors.  Based on the foregoing, the Board finds that the presumption of service connection is rebutted by the affirmative evidence to the contrary.  38 C.F.R. § 3.307(d); 38 C.F.R. § 3.309(e). 

Additionally, service connection is not warranted due to Agent Orange exposure on a direct basis or based on chronic disorder provisions.  See Combee, 34 F.3d at 1044-45.  The evidence does not support a finding that the Veteran's desmoid tumors are due to his Agent Orange exposure.  The medical evidence demonstrates that the tumor manifested due to the Veteran's FAP. 

Although the Veteran has asserted his desmoid tumors are due to his Agent Orange exposure, the Board finds that his testimony is not competent in this regard.  Regardless, the Veteran's assertions are outweighed by the VA oncologist's opinion indicating the cause of the desmoid tumors to be the familial adenomatous polyposis syndrome (FAP) which is a genetic mutation characterized by the presence of multiple colorectal adenomatous polyps.  Although it is error to categorically reject a lay person as competent to provide a nexus opinion, not all questions of nexus are subject to non-expert opinion.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  But here, the specific etiology of an intestinal disorder, which is an internal medical process not capable of lay observation, is clearly distinguishable from ringing in the ears, a broken leg, or varicose veins.  See Jandreau, 492 F.3d at 1377.  Regardless, the Veteran's assertions are outweighed by the medical evidence of record, which is more probative as it is based upon medical expertise. 

In summary, the most probative evidence of record is against the Veteran's claim of entitlement to service connection for desmoid tumors.  Service connection is not warranted on direct or presumptive theories of entitlement.  There is no doubt to be resolved in this matter.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for a back disability is denied.

Entitlement to service connection for desmoid tumors is denied.


REMAND

The Veteran maintains that he developed a skin disease during service that has continued since that time.  A review of the service treatment records shows that he had a long history of recurrent welts/hives as a result of various food allergies and an allergy to penicillin.  In January 1967, the Veteran reported an allergy to certain foods, including strawberries, and needed to fill a prescription for Chlor-Trimeton.  In April 1967, he presented with hives and a swollen face.  The Veteran was diagnosed with angioneurotic edema of the face, eyes and tongue.  He also had hives, and an allergy to penicillin, strawberries and dust was noted.  On the Veteran's separation examination, the Veteran reported skin disease and boils.  The examiner noted that the Veteran had hives from penicillin and citrus; and had suffered from boils all his life.  In addition, although barely legible, it appears that the examiner also noted that the Veteran had a "peculiar rash" of unknown etiology.

An August 2006 VA dermatology consultation report notes a history of rash since 1967.  The Veteran was not using any topical medication.  There was no family history of psoriasis or eczema.  Examination revealed erythematous scaly plaques on the elbows, knees, bilateral hands and feet, and many nails had yellow spots, onycholysis, pits, and thickening.  The assessment was psoriasis and psoriatic nail disease.

A July 2013 VA skin examination report notes diagnoses of chronic itching, etiology unknown, and actinic keratosis.  On clinical examination, the examiner found excoriated areas on legs from chronic itching.  The examiner opined that "[a]pparently, skin condition is less likely as not related to military, since there was no documentation in SMRs.  Less likely as not related to A/O since there is no skin conditions presumptive secondary to AO."  However, the examination report indicates that the Veteran's claims file was not reviewed.  Therefore, this VA examination is inadequate.

Pursuant to the Board's December 2015 remand, the Veteran was afforded a VA skin examination in January 2016.  The diagnoses were prurigo nodularis/neurodermatitis in 2007; Majocchi's granuloma in 2010 with no recurrence; psoriasis in 2006; and squamous cell carcinoma of right helix and right temple in November 2011.  The Veteran also had recent treatment for actinic keratosis in 2015 for five lesions on the face.  

The examiner opined that the Veteran's claimed skin condition was less likely than not (less than 50 percent probability) incurred in or caused by service.  Regarding psoriasis, the examiner noted genetic predisposition clearly plays a role in the development of psoriasis, as well environmental and behavioral factors.  

Regarding squamous cell carcinoma of right helix and right temple, the examiner noted the Veteran also had recent treatment for actinic keratosis in 2015 for five lesions on the face.  It was noted actinic keratosis was continuum with squamous cell carcinoma, and factors, such as the extent of exposure to ultraviolet light and certain phenotypic features, have been associated with risk for developing these lesions.  The examiner noted the Veteran's prurigo nodules had complex etiology, including chronic lymphatic leukemia (CLL), diabetes mellitus, mild renal disease, and increased total bilirubin.

However, the Board observes that the Veteran is currently service-connected for CLL and diabetes mellitus.  Service connection can be established on a secondary basis with evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 449 (1995); see also 38 C.F.R. § 3.310(b) (2016).  Therefore, a medical opinion addressing the secondary relationship between the Veteran's prurigo nodules and his service-connected CLL and diabetes must be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any updated records from the VA Medical Center in Dallas, Texas, dated from April 2016 to the present.  All records and/or responses received should be associated with the claims file.

2.  Forward the Veteran's claims file to an examiner of the appropriate expertise to obtain a supplemental opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current skin disorder is proximately due to, or aggravated by, the Veteran's service-connected chronic lymphatic leukemia (CLL) and/or diabetes mellitus.

In particular, the VA examiner must address the January 2016 VA skin examination report noting the Veteran's prurigo nodules has complex etiology, including CLL, diabetes mellitus, mild renal disease, and increased total bilirubin.

Aggravation is defined for legal purposes as any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease.  38 C.F.R. § 3.310(b) (2016).

Any opinion expressed should be accompanied by a complete rationale that is specific to the Veteran.

3.  After completing the above, readjudicate the claim.  If the benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


